Name: Commission Regulation (EEC) 3003/80 of 20 November 1980 correcting Regulation (EEC) No 2956/80 fixing for the United Kingdom the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 80 Official Journal of the European Communities No L 311 / 19 COMMISSION REGULATION (EEC) No 3003/80 of 20 November 1980 correcting Regulation (EEC) No 2956/80 fixing for the United Kingdom the level of the variable slaughter premium for sheep and the amounts to be charged on products leaving that Member State is an error in the Annex to that Regulation ; whereas the said Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The amounts '82-502' and '97-503' given in the Annex to Regulation (EEC) No 2956/80 against subheadings 02.01 A IV b) 5 aa) and 02.01 A IV b) 5 bb) of the Common Customs Tariff are hereby replaced by the amounts '97-503 ' and ' 136-504'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 October 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), Having regard to Commission Regulation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep (2 ), and in particular Articles 3 ( 1 ) and 4 ( 1 ) thereof, Whereas the variable slaughter premium for sheep certified as eligible in the United Kingdom, and the amounts to be charged on products leaving that Member State, during the week commencing 20 October 1980 was fixed by Regulation (EEC) No 2956/80 (3 ) ; whereas verification has shown that there This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 November 1980 . For the Commission Finn GUNDELACH Vice-President (1) OJ No L 183, 16 . 7 . 1980, p. 1 . ( 2 ) OJ No L 276, 20 . 10 . 1980, p . 19 . ( 3 ) OJ No L 306, 15 . 11 . 1980, p . 21 .